Citation Nr: 1418412	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ankle arthritis. 

2.  Entitlement to service connection for gout with rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to May 2000.

These matters are before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has left ankle arthritis and gout with rheumatoid arthritis related to an injury during physical training as well as several "bad landings" in service.  See April 2013 hearing transcript.  The Veteran's DD Form 214 shows that the Veteran is in receipt of the Parachutist Badge and the Air Assault Badge.  His STRs show treatment for a right ankle injury but do not reveal any treatment or complaints regarding his left ankle.  Post-service treatment records note the Veteran's treatment for left ankle gout and arthritis. 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

There is evidence of a current disability.  The Veteran is also deemed competent to report injuring his ankle from "bad landings", which is certainly plausible based on his experience as a parachutist.  38 U.S.C.A. § 1154(a).  He is likewise competent to report experiencing ankle pain since service.  There is also an April 2013 medical statement that suggests a link between the Veteran's gout and his active service.  Thus, under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed ankle disabilities and his service, to include his duties therein, is warranted.

Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any ankle disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo an orthopedic examination.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination and such review should be recorded in the examiner's report.

Based upon the claims file review and sound medical principles, the examiner should answer the following questions:

a. Identify/diagnose all current disabilities of the left ankle that have existed during the appeal period.  

b. For each disability of the left ankle, is it at least as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his duties as a parachutist?  The examiner must acknowledge and discuss the Veteran's lay statements, to include his explanation of the stresses and strains of his active duty and his claims of ongoing pain since service.  The examiner should also discuss the April 2013 statement from    A. A. Burroughs, MD, who suggested that the development of gout in the left ankle was a complication of the Veteran's past ankle injury.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After undertaking any further development deemed warranted, the RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for left ankle arthritis and gout with rheumatoid arthritis.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

